



EXHIBIT 10.3
[NAME] - Equity Award Notification
[DATE] Performance Share Units (PSU) Award
Target Grant Value: $[_____]
Number of Shares: Based on [DATE]
Award Type
Number of Shares
PSUs
[_____]

Note: The terms of the [DATE] One-Time Equity Award are in accordance with the
terms and conditions of the Ralph Lauren Corporation 2010 Long-Term Incentive
Plan as well as with the terms and conditions of executive’s employment
agreement date [DATE].
Information concerning goals is strictly confidential
PSUs:
•
Vest after end of Fiscal 2022 based on achievement of cumulative performance
during Fiscal 2020-2022 as certified by the Compensation and Organizational
Development Committee based on performance goal and payout range shown below:

Performance
Level


% of Goal
Achieved


FY20-FY22


Cumulative Earnings
Per Share


Goal


% of Target
Award Earned


Threshold
90%
$[ ]
50%
Target
100%
$[ ]
100%
Maximum
110%
$[ ]
200%

PSU vesting is interpolated for performance between 90% - 110% of Target.
Vesting typically occurs in June, but may be earlier or later. No payout will be
earned for performance below Threshold.








1

